Citation Nr: 1102691	
Decision Date: 01/23/11    Archive Date: 01/26/11

DOCKET NO.  02-20 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for pes 
planus with callosities and hyperkeratosis punctate plantaris 
(bilateral foot disorder). 

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1963 to April 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from February 1976 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In October 2006, the Board remanded the claim for further 
development.  In July 2008, the Board denied a rating in excess 
of 30 percent for the bilateral foot disorder.  The Veteran 
appealed the decision to the U.S. Court of Appeals for Veterans 
Claims (Court). 

In a November 2009 Order, the Court vacated the Board's decision 
and remanded the claim for further consideration in compliance 
with the instructions in a Joint Motion for Remand.  

The issue of a total rating based on individual unemployability 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  Prior to August 19, 2009, the Veteran's bilateral pes planus 
with callosities and hyperkeratosis punctate plantaris is 
manifested by recurrent multiple skin lesions on the plantar and 
lateral surfaces of the feet and moderate pes planus deformities.  
The lesions are caused by pressure in part related to pes planus.  
The lesions are painful and limit weight bearing, walking, and 
extended standing to approximately two hours.  The Veteran is 
unable to pursue occupations requiring extended standing or 
lifting.  The Veteran does not use support devices for ambulation 
and is able to drive an automobile and perform household shopping 
and chores.  

2.  Starting on August 19, 2009, the Veteran's pes planus 
deformity was medically evaluated as "obvious."    Multiple 
skin lesions on the plantar and lateral surfaces of both feet 
were extremely tender and standing endurance was reduced to 
approximately 10 minutes.  The Veteran was advised to use 
orthotics but no support devices.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus with callosities and hyperkeratosis punctate 
plantaris have not been met at any time during the period covered 
by this appeal prior to August 19, 2009.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 7801-05 (2007); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.13, 4.14, 4.20, 4.40, 
4.45, 4.59. 4.71a, Diagnostic Code 5176, 4.118, Diagnostic Codes 
5276, 5284, 7101-06, 7824 (2010).

2.  The criteria for a rating of 50 percent, but not higher, for 
bilateral pes planus with callosities and hyperkeratosis punctate 
plantaris have been met, effective August 19, 2009.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.13, 4.14, 4.20, 4.40, 4.45, 4.59. 4.71a, Diagnostic Code 5176, 
4.118, Diagnostic Codes 5276, 5284, 7101-06, 7824 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.   However, the Court of Appeals for 
the Federal Circuit (Federal Circuit) vacated that portion of the 
lower court decision that required notification of alternate 
diagnostic codes or potential daily life evidence.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

The Veteran's increased compensation claim for a bilateral foot 
disorder has been on appeal since a May 1976 notice of 
disagreement perfected by September 1976 substantive appeal.  
Following enactment of the notice requirements cited above, the 
RO provided notice in February 2001 that did not meet the 
requirements.  Although the notice informed the Veteran of VA's 
and his respective responsibilities to obtain relevant evidence, 
the notice did not request information regarding the severity of 
his foot disability or on the impact of the disability on his 
occupation.   

In March 2004, the RO provided an additional notice that informed 
the Veteran of the evidence already received and of the types of 
additional evidence that would be considered.  However, the 
notice inappropriately provided the criteria for service 
connection of a disorder.  The RO provided another notice in May 
2007.  The letter notified him that to establish a rating higher 
than 30 percent, the evidence must show that his bilateral foot 
disability was more severe.  The letter also provided him notice 
as to how effective dates and disability ratings are assigned.  
He was also notified that the determination of a disability 
rating is based on the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  He was also notified as to 
the types of medical and lay evidence he should provide.  In 
particular, he was informed that he could submit lay statements 
from people who have witnessed how his symptoms affect him.  

With regard to the applicable diagnostic codes, the Veteran's 
bilateral foot disability has been evaluated under the criteria 
for acquired flatfoot.  38 C.F.R. § 4.71a.  No specific test 
result or measurement is required.  Moreover, the Veteran has 
demonstrated actual knowledge of the criteria under several 
diagnostic codes in correspondence in November 2001 and July 2007 
contending that hyperkeratosis should receive a separate 
evaluation for scars, dermatitis, or any other code applicable to 
hyperkeratosis.   Since the Veteran demonstrated actual knowledge 
of the criteria, any defect with regard to the timing of the 
notice is not prejudicial.  In this case, adequate notice was 
provided after the initial denial and followed by readjudication 
of the claim in a February 2008 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained records of 
adjudication for disability benefits by the Social Security 
Administration and provided several VA medical examinations.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The Veteran served as a U.S. Navy gunner's mate aboard two 
destroyers.  He contends that this bilateral foot disorder is 
more severe than is contemplated by the current rating which was 
assigned in 1976.  

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will ratings 
assigned to organic diseases and injuries be assigned by analogy 
to conditions of functional origin.  38 C.F.R. § 4.20.

Pyramiding, which is the evaluation of the same disability or the 
same manifestation of a disability under different diagnostic 
codes, is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  However, it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury, which would permit rating under several diagnostic 
codes.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's bilateral foot disability has been evaluated using 
the criteria for an acquired flatfoot deformity.   A 30 percent 
rating is warranted for severe bilateral pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 percent 
rating is warranted if there is pronounced bilateral pes planus 
with marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic shoes 
or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  A severe foot injury 
warrants a 30 percent rating, but there is no higher schedular 
rating available under these criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Other foot deformities are not indicated 
by the credible lay or medical evidence in this case.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5277-83 (2010).  

There is no specific diagnostic code for hyperkeratosis or 
callosities of the feet.  
Other criteria for consideration include diagnostic codes for 
deep or painful scars, dermatitis, or diseases of keratinization.  

Prior to October 23, 2008, scars other than on the head, face, or 
neck that are deep or cause limited motion warranted a 30 percent 
rating if the scars exceeded 72 square inches and a 40 percent 
rating if the scars exceeded an area of 144 square inches.  A 
compensable rating was also warranted for scars that were 
unstable or painful on examination.  A schedular rating higher 
than 10 percent was not available.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2007).  

Starting October 23, 2008, scars that are deep and nonlinear are 
rated as 30 and 40 percent disabling if they affect areas greater 
than 72 and 144 square inches respectively.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Scars that are unstable or painful warrant 
a 30 percent rating if there are five or more scars.  There is no 
higher schedular rating.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  

Dermatitis or eczema warrant a 30 percent rating if the skin 
disorder affects 20 to 40 percent of the entire body or the 
exposed areas or if systemic therapy is required for a total 
duration of six weeks but not constantly in the previous 12 
months.  A 60 percent rating is warranted if the affected areas 
are more than 40 percent of the entire body or exposed areas or 
if constant or near constant systemic therapy is required during 
the previous 12 months.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Diseases of keratinization warrant a 30 percent rating if there 
are generalized cutaneous involvement or systemic manifestations 
and intermittent systemic medications for a duration of six weeks 
or more but not constantly in the previous 12 months.  A 60 
percent rating is warranted if there is generalized cutaneous 
involvement or systemic manifestations and constant or near 
constant systemic medications in the previous 12 months.  
38 C.F.R. § 4.118, Diagnostic Code 7824.  

A change in diagnosis or specificity of the claim must be 
carefully considered in determining the etiology of a potentially 
service- connected condition and whether the new diagnosis is a 
progression of the prior diagnosis, correction of an error in 
diagnosis, or development of a new and separate condition.  The 
aim should be the reconciliation and continuance of the diagnosis 
or etiology upon which service connection for the disability had 
been granted.  38 C.F.R. § 4.13; Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  

Procedural History 

Service treatment records showed that bilateral pes planus was 
noted in an August 1963 enlistment physical examination.  The 
disorder was not disqualifying, and the Veteran was accepted for 
active service.  In November 1969, the Veteran was evacuated from 
a deployed U.S. Navy ship and treated for multiple painful 
calluses on both feet.  After treatment, the Veteran attempted to 
return to full duty but was unable to continue service because of 
the foot disorder.  A medical evaluation board diagnosed 
bilateral pes planus and plantar callosities.  The Veteran 
received a medical discharge.  

In April 1970, the RO in Los Angeles, California granted service 
connection for a bilateral foot disability characterized as "pes 
planus with callosities" and assigned 30 percent rating under 
Diagnostic Code 5276, effective the day following discharge from 
active duty.  In February 1976, the RO reevaluated the disability 
and continued the 30 percent rating.  In May 1976, the Veteran 
filed a notice of disagreement with the February 1976 decision 
and submitted letters from three private physicians.  One 
physician diagnosed "keratosis punctate palmaris et plantaris," 
which the doctor said was congenital in nature but aggravated by 
any form of work that caused repeated trauma.  

In August 1976, the RO issued a statement of the case denying a 
higher rating for bilateral pes planus.  In October 1976, the RO 
issued a rating decision denying service connection for keratosis 
punctate palmaris et plantaris.  That same month, the RO also 
issued a supplemental statement of the case denying service 
connection for keratosis punctate palmaris et plantaris 
(keratosis of the palms and feet).  In November 1976, the Veteran 
filed a substantive appeal (VA Form 9) contending that his 
service-connected foot disorder should have been diagnosed as 
severe hyperkeratosis since service and that this skin condition 
affected his job and everyday life.  This appeal has remained 
pending since November 1976.

In October 1999, the Veteran noted that his bilateral foot 
disability was worse and that he wanted his claim reopened (VA 
Form 21-4138).  The claim was transferred to the RO in San Diego, 
California.  In August 2001, the RO continued the 30 percent 
rating for the bilateral foot disability, characterizing it as 
"pes planus bilateral with hyperkeratosis punctate plantaris," 
and noting that the medical evidence showed that the disorder was 
a progression from an early manifestation as calluses and also 
associated with similar symptoms of the hands.  The Veteran filed 
a notice of disagreement in November 2001, contending that a 
separate rating for hyperkeratosis of the feet was warranted.  In 
an October 2002 supplemental statement of the case, the RO 
continued the 30 percent rating for the bilateral foot 
disability, characterizing it as "pes planus with calluses and 
hyperkeratosis punctate plantaris."  

In October 2006, the Board remanded the claim for an increased 
rating for the bilateral foot disability to provide additional 
notice and to obtain records of Social Security Administration 
(SSA) disability claims.  As additional adequate notice was 
provided in May 2007 and SSA records were obtained, the Board 
concludes that there has been substantial compliance with the 
instructions of the remand.    

In July 2008, the Board denied a rating in excess of 30 percent 
for the foot disorder at any time during the period covered by 
the appeal.  The Veteran appealed the decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a November 2009 
Order, the Court vacated the Board's decision and remanded the 
claim for further consideration in compliance with the 
instructions in a Joint Motion for Remand.  The Court held that 
the Board failed to provide adequate reasons and bases regarding 
the potential applicability of an extraschedular rating, 
indicating that the record was "replete with evidence of the 
Appellant's inability to pursue his occupation due to the 
service-connected hyperkeratosis lesions."  The Court cited one 
example in December 1975 and January 1976 when the Veteran was 
unable to complete an apprentice program at a naval shipyard and 
noted that the Veteran was employed less than five years since 
his discharge from service.  The Court also directed the Board to 
consider eligibility for a total rating based on individual 
unemployability due to all the Veteran's service-connected 
disorders.  

Factual Background

Service treatment records showed that military physician noted 
pes planus on an August 1963 entrance examination.  In March 
1966, the Veteran sought treatment for pain in both feet and was 
diagnosed with a moderate flatfoot deformity.  Large calluses 
were also noted along the metatarsal heads of the 1st and 5th 
toes.  However, a military physician performing a July 1966 re-
enlistment examination did not note any feet deformities.  In 
October 1967, the Veteran sought treatment for pain from plantar 
warts.  In March 1969, he again sought treatment for pain 
primarily along the 1st and 5th metatarsals and calluses.  In 
November 1969, the Veteran was evacuated from a deployed Navy 
ship and referred to an orthopedic surgeon who noted a moderate 
loss of the longitudinal arch with hammer deformity of the third 
and fourth toes on the right and the third toe on the left.  The 
Veteran had painful calluses over the 1st and 5th metatarsals 
bilaterally and over the medial aspect of the great toes.  He was 
issued ripple soled shoes and returned to full duty.  The Veteran 
was unable to continue his service assignment.  In December 1969, 
a medical evaluation board recommended a discharge for bilateral 
pes planus with plantar callosities.  

In October1970, the RO granted service connection bilateral pes 
planus with callosities and assigned a 30 percent rating under 
Diagnostic Code 5276 for acquired flat feet with pain and 
characteristic callosities.  

In October 1975, a VA examiner noted that the Veteran walked with 
a bilateral limp because of foot pain.  He could walk on his toes 
and heels and squat.  Pes planus was not observed but several 
callosities were present on both feet.  In correspondence in 
January 1976, a VA orthopedic physician evaluated the Veteran's 
ability to continue a welder's apprenticeship at a naval 
shipyard.  The physician noted that an individual's response to 
repetitive stress on the feet can be highly variable, but the 
Veteran was a patient who exhibited a great tendency to form 
calluses on both the hands and feet.  The physician noted that 
extensive surgery was possible but that the Veteran would only be 
satisfied with a perfect result that would not likely be 
achievable.  The physician recommended the Veteran's employment 
be limited in the use of his hands and in standing.  In an April 
1976 letter, a university dermatologist noted that the veteran 
had lesions on his toes lined up like callosities that did not 
have the vasculature characteristic of warts.  The diagnosis was 
keratosis punctate palmaris et plantaris.  The doctor said there 
was no cure and that treatment involved removing the 
hyperkeratosis to provide symptomatic improvement.  It was also 
noted that the veteran had regular callosities at several places 
on his feet.  In May 1976, a physician at the shipyard noted that 
the Veteran was unable to continue his previous occupation as a 
welder.  In a July 1976 letter, a private physician noted that 
the veteran had three large calluses of the anterior regions of 
both feet.  The doctor said the foot problems were disabling, but 
could be corrected by a podiatrist.  

The claims file showed that the Veteran received some federal 
employee's disability compensation and VA rehabilitation and 
education benefits.  Education assistance records showed that the 
Veteran attended a community college from approximately 1971 to 
1975 taking courses in business administration.  The education 
benefits were terminated when the Veteran failed to achieve 
credit for the courses undertaken. 

In September 1979, the Veteran underwent a partial excision of 
the prominent fifth metatarsal at a VA facility.  The RO granted 
a 100 percent evaluation from September 21, 1979 to November 30, 
1979, for a period of convalescence following the surgery.  38 
C.F.R. § 4.30.  The wounds healed without complication.  In a 
statement in October 1979, the Veteran reported that he had been 
working prior to the surgery.  The same month, a VA physician 
noted the Veteran's report of working as an assembly line 
manager.  In correspondence in April 1980, the Veteran reported 
that he left his job because of his foot disorder.  In September 
1980, a VA clinician noted the Veteran's report that his calluses 
returned when he went back to work before the feet were 
completely healed.  Another examiner noted the Veteran's report 
of working at an automobile dealership as a mechanic since June 
1968.  

In October 1987, the Veteran was again evaluated for 
participation in VA rehabilitation and education training but he 
failed to enter the program

The report of a September 1980 VA examination showed that the 
Veteran was fitted with several types of shoes after the surgery, 
but the calluses returned.  A physician noted multiple calluses 
on both feet which were sufficiently painful to impede normal 
ambulation.  The Veteran reported that he could walk one-half 
mile with a painful limp favoring both the left and right foot 
and with frequent stops.  X-rays did not show arthritis of the 
foot joints. 

In April 1990, a private physician noted that the Veteran was a 
machinist who had undergone surgery and radiation therapy for 
throat cancer.  In July 1990, the Veteran reported that he worked 
as a laborer and in sales from 1985 to 1990.  In July 1990, the 
RO found the Veteran totally disabled for pension purposes as a 
result of the throat cancer and radiation treatment. 

The report of an August 1990 examination indicates the Veteran 
continued to have painful calluses, which he trimmed and soaked 
regularly.  A physician noted bilateral flatfeet with a lowering 
of the medial and longitudinal arches to the floor.  The 
physician diagnosed bilateral pes planus and callosities.  In 
November 1992, a VA examiner noted the Veteran's report of having 
worked as a machine operator from 1987 to 1990 until becoming 
disabled from throat cancer.  However, the examiner noted that 
there was no recurrence of the cancer.  Another VA examiner noted 
moderate pes planus without swelling or inflammation.  There were 
calluses beneath the great toes, bilaterally, and a callus under 
the left fourth toe.  There was tenderness over the 1st and 5th 
toes bilaterally.  

The Veteran continued periodic outpatient VA podiatry treatment 
through 2003 painful calluses and hyperkeratotic lesions with 
debridement and topical creams.  In December 2002, the Veteran 
was prescribed oral retinoid.  There is no evidence of any use of 
systemic therapy at any time during the period of this appeal.  

In January 2000, a private physician noted that the Veteran had 
been a mechanic for 12 years but had not been employed since 
1990.  The Veteran reported foot pain, weakness, and cramping 
aggravated by standing and walking that affected his daily 
activities after several days of soreness.  The Veteran reported 
that he was able to drive an automobile, push a lawnmower, 
garden, climb stairs, and shop.  On examination, the physician 
noted a normal gait with no breakdown or unusual shoe wear.  The 
Veteran had flat feet, but there was no limited function standing 
or walking.  Alignment of the Achilles tendon was good with no 
misalignment of the forefoot or mid-foot bilaterally.  There was 
no painful motion, edema, instability or changes in color.  The 
Veteran reported that shoe inserts helped as long as he did not 
lift or stand too much.  X-rays were normal, but the physician 
noted the symptoms were clinically consistent with pes planus.  
The physician noted that the disorder did impair the Veteran's 
usual occupation and that he should avoid prolonged standing and 
walking. 

In March 2000, another private physician noted the history and 
current symptoms as were noted by the physician in January 2000.  
This physician concluded that the Veteran's service-connected 
calluses were early manifestations of hyperkeratosis punctate 
plantaris.  The physician explained that the calluses are 
hyperkeratosis of the skin, which is a thickening of the surface 
layer of the skin usually in response to pressure.  There can be 
several causes, including flatfeet.  In September 2001, the 
physician noted that the hyperkeratosis of the hands was related 
to the disease of the feet because of the clinical similarity.  
In August 2001, the RO granted service connection and a separate 
10 percent rating for hyperkeratosis of each hand.  

In June 2001, a VA contract physician noted the Veteran's reports 
of working as a mechanic for about 10 years after military 
service but that he had been unable to work in the past few years 
as a result of back pain caused by flat feet.  The Veteran also 
experienced right knee pain.  On examination, the physician noted 
that the Veteran had minimal pes planus.  The longitudinal and 
transverse arches flattened somewhat when walking but were still 
present.  The Veteran walked with a slight valgus but had a 
normal heel-toe gait.  He had some callosities under the 
metatarsal head with full range of motion of the ankles and toes.  
The examiner noted that the Veteran could stand and walk for 2 
hours discontinuously and could sit for 4-6 hours discontinuously 
both limited by back pain.  

In September 2001, the Veteran submitted a copy of a published 
medical treatise on hyperkeratosis.  Hyperkeratosis was the name 
given to a state of thickening of the keratinized layers of the 
skin most commonly seen in the form of callus.  The treatise also 
explained different types of hyperkeratotic lesions (calluses, 
corns, heloma durum, heloma molle, and vascular and neurovascular 
heloma).  

In February 2002, a VA physician examined the Veteran for 
diabetes mellitus and noted that the Veteran's feet showed no 
signs of abnormal weight bearing.  There was callus formation 
without skin breakdown.  There was no limited function standing 
or walking.  The examiner noted that the Veteran had 
hyperkeratosis of the skin unrelated to diabetes.  

In August 2003, a VA physician noted that he was receiving care 
for cardiomyopathy with a severely depressed ejection fraction of 
10 percent which precluded him from having a sufficient cardiac 
reserve to complete a day of work.  The physician noted that he 
was unemployable as a result of this heart disorder.  The same 
month, a VA podiatrist noted that the Veteran was unemployable as 
a mechanic because of foot pain on weight bearing.  

Photographs submitted in December 2003 showed visible calluses on 
the lateral aspect of the 1st and 5th metatarsals bilaterally, 
worse on the right foot.  There was also a callus on the lateral 
aspect of the right big toe.  Photographs submitted in November 
2006 also showed similar calluses from different angles.  
Photographs submitted in September 2006 showed a pair of worn 
shoes.  

SSA records were recovered and are copies of VA treatment 
records.  The associated adjudicative records do not clearly show 
the benefits awarded or the nature of the associated disabilities 
except that the claimed reasons for disability included bilateral 
foot disease, throat cancer, and congestive heart failure.   A 
March 2003 SSA retirement report showed that the Veteran paid 
Social Security taxes in 1973-74, 1978-80, and 1985-90.  

In August 2009, a private physician specializing in pain, 
electrodiagnostic, and rehabilitation medicine and qualified as a 
state medical examiner provided a disability evaluation.  The 
specialist noted a review of the service and post-service medical 
history that was substantially consistent with the record except 
as noted below.  The specialist also noted the Veteran's current 
report of being highly impaired in standing and walking and being 
unable to hold meaningful employment because of foot pain with a 
standing tolerance of less than 10 minutes.  The Veteran managed 
the disorder with weekly razor shavings.  The Veteran also 
reported unpredictable severe cramping in the calves that also 
made it difficult to walk.  The specialist did not indicate if 
the cramping was related to hyperkeratosis, pes planus, back 
pain, or a neurological disorder.  The specialist also noted the 
Veteran's severe heart disorder but did not comment on any 
contribution to the Veteran's standing endurance.   On 
examination, the specialist noted multiple extremely tender 
lesions and that the Veteran appeared uncomfortable and walked 
with an antalgic, flat-footed gait as if to avoid pressure on the 
foot.  There was no report by the Veteran or notation by the 
specialist of the use of any support device for ambulation or 
medication for pain.  The specialist noted a pes planus/valgus 
deformity and tender calluses in multiple bilateral locations.  
The specialist recommended continued use of orthotics, implying 
that their use would provide at least partial relief.  The 
specialist did not comment on specific functional limitations 
such as driving an automobile, mowing lawns, or performing 
household chores.  

The specialist incorrectly noted that the Veteran was discharged 
from service in 1976 for hyperkeratosis of the hands and feet 
because the Navy could find no work compatible with this 
condition.  The specialist noted that both pes planus and 
hyperkeratosis were aggravated heavy physical labor required in 
military service.  The specialist noted that the disorder of the 
feet precluded standing for more than 10 minutes and that the 
combined disorders of the feet and hands caused a loss of ability 
to compete in the labor market.  The specialist did not address 
how the foot disorder imposed incapacity in administrative or 
sedentary work.  

In a September 2010 statement, the Veteran described the pain, 
swelling, bleeding, and numbness of his feet and legs and that 
the foot lesions were more severe than regular calluses.  He 
contended that there was a marked interference with employment 
and that service-connected disabilities of the feet, hands, knee, 
and low back should all be considered as one disability with a 
combined rating of 60 percent.  The symptoms of numbness of feet 
and legs were not noted by previous medical examiners, and there 
is no credible medical evidence that the lesions are associated 
with a neurological deficit of the lower extremities.   

In October 2010, a private rehabilitation counselor performed a 
vocational assessment of the Veteran in a report to an attorney 
who represented the Veteran in the appeal to the Court.  This 
attorney does not represent the Veteran before the Board.  The 
counselor did not note a review of the claims file or meet with 
or examine the Veteran but explained that the evaluation was more 
objective because it was based on facts and not personal biases 
associated with an in-person encounter.   The counselor did not 
indicate the source of his information but provided a detailed 
review of the Veteran's employment history including two years 
working as a welder apprentice, attempts a working in 
landscaping, automobile mechanics, light industrial labor 
including machine operation and repair from 1974 to 1990.  The 
counselor noted the three physician's letters in 1976, a VA 
examination report in September 1980, and the private 
specialist's report in August 2009.  The counselor concluded that 
the foot disorder precluded work requiring standing or walking 
and that the bilateral hand disorder precluded administrative 
work.  Therefore, the combination imposed a marked interference 
with employment.  The counselor also noted that the inability to 
reach, grasp, pull, or push interfered with daily activities.  
The counselor made no mention of any other disorders such as 
throat cancer, diabetes, and heart disease.  

As a preliminary matter, the Board concludes that the Veteran's 
service-connected bilateral foot disorder is best characterized 
as a pes planus deformity which progressed during and after 
service to include symptoms of multiple lesions on the plantar 
and lateral surfaces of both feet.  The pes planus deformity was 
noted at entry on active duty and was aggravated by service as 
shown by the onset of lesions that were first diagnosed as 
plantar warts in 1967 and later as plantar callosities at the 
time of a medical evaluation board in 1969.  In 1976, the same 
characteristic lesions were diagnosed as keratosis punctate 
plantaris.  The Board places greatest probative weight on the 
comments of the private physician in March 2000 who discussed the 
etiology of the disorder and explained that the calluses were an 
early manifestation of hyperkeratosis, a thickening of the skin 
caused by pressure.  The physician noted that the pressure can be 
the result of a pes planus deformity.  This opinion is also 
supported by the medical treatise excerpts submitted by the 
Veteran that described the different types of lesions including 
the more severe, deep lesions in his case.  Even though there 
were no lesions of the hands noted in service and that a 
patient's unusual sensitivity to pressure is a congenital 
disorder, the RO granted service connection for bilateral 
hyperkeratosis punctate palmaris.  The physician in March 2000 
indicated that the lesions of the hands and feet were clinically 
similar.  

The Board concludes that the service-connected foot disorder 
includes both the pes planus deformity and the related 
hyperkeratosis lesions as recognized by the RO in a decision in 
August 2001.  Even though there were changes in the severity and 
diagnostic terms used to describe the lesions, the medical 
evidence establishes that the lesions arose in service with a 
continuity of symptoms after service.  Therefore, the diagnosis 
of hyperkeratosis punctate plantaris provided by physicians in 
1976 is a progression of the lesions noted in service and not a 
new disorder.  Moreover the nature of the impairment imposed by 
the deformity and the lesions first manifested in service and 
continued to the present.  Specifically, the impairment is 
bilateral foot pain that limits standing and walking.  Therefore, 
the dispositive issue is the application of the rating criteria 
to account for the loss of function imposed by the disability. 

The Board concludes that a rating in excess of 30 percent for 
bilateral pes planus with hyperkeratosis punctate plantaris is 
not warranted prior to August 19, 2009.   

The Board acknowledges the Veteran's contention that the pain and 
mobility impairment imposed by the lesions is more significant 
than the pes planus deformity.  The Board agrees.  The weight of 
credible medical evidence showed that the degree of pes planus 
deformity is moderate with flattened but present lateral and 
longitudinal arches.  The Board concludes that the Veteran's 
report of foot pain, cramping, and difficulty in weight bearing 
are competent and credible because they are observable symptoms 
and were accepted by all clinicians and examiners.  

Several but not all clinicians have observed that the Veteran 
ambulates with an abnormal gait but none of the medical examiners 
noted swelling, instability, limitation in range of motion, 
misalignment of the foot or Achilles tendon or the need for 
support devices such as a cane, walker, or wheelchair.  Most 
clinician's accepted the Veteran's reports of limited standing 
and walking endurance.  In September 1980, the Veteran reported 
that he could walk up to one-half mile.  In 2001, the Veteran 
reported that he could stand or walk up to two hours 
discontinuously.  The Board notes that the Veteran's ambulatory 
capacity is also affected by separately service-connected and 
rated right knee and back disorders and by a non-service-
connected cardiovascular disorder.  

Even though the foot lesions are more significant than the pes 
planus deformity, the Board concludes that the bilateral foot 
disability is best rated under Diagnostic Code 5276 for a severe 
pes planus deformity.  Absent the impairment imposed by lesions, 
a rating of only 10 percent would be for application for a 
moderate degree of misalignment.  However, a rating of 30 percent 
is warranted as the rating contemplates pain from 
"characteristic callosities."  A higher schedular rating of 50 
percent prior to August 19, 2009 is not warranted because the 
degree of deformity is not pronounced with no impact on the 
Achilles tendon or limitation in range of motion.  The Veteran 
did experience pain on weight bearing.  However, he did not use a 
cane, crutches, walker, or wheelchair and is able to ambulate for 
short distances.  The Veteran reported that he is able to operate 
an automobile, push a lawnmower, garden, climb stairs, and shop.  

However, on August 19, 2009, a private physician noted that the 
foot deformity was obvious and that lesions were extremely tender 
and limited the Veteran to standing less than 10 minutes.  
Although the physician did not comment further on functional 
limitation, the Board concludes that the level of disability is 
best characterized as pronounced because of the extreme 
tenderness of the plantar surfaces and dramatically lower level 
of standing endurance. However, the foot disorder alone does not 
necessarily preclude all forms of employment as the Veteran 
remains independent and can ambulate outside the home.  The 
Veteran has never been prescribed or used any support devices.  

The Board considered whether diagnostic codes for deep and 
painful scars, dermatitis, or diseases of keratinization are 
applicable and would better contemplate and more favorably 
compensate the Veteran's level of disability.  Regarding scars, 
the Board examined the photographs submitted by the Veteran and 
concludes that the affected areas are not greater than 144 square 
inches.  Therefore, a schedular rating in excess of 30 percent is 
not warranted under these criteria.   Similarly, a rating in 
excess of 30 percent under the criteria for dermatitis or 
diseases of keratinization is not warranted because the foot 
disorder does not affect more than 40 percent of the entire body 
or require systemic therapy.   The Veteran has been prescribed 
only surface medications and periodic debridement.   Because the 
Veteran's disability arises from foot pain and limited weight 
bearing, assignment of separate ratings for scars, dermatitis, or 
keratinization is not appropriate as the symptoms are the same as 
those contemplated in the rating under Diagnostic Code 5276 and 
would be improper pyramiding.  

The Board considered whether a schedular rating for the bilateral 
foot disorder does not adequately contemplate his level of 
disability and thus warrants a referral for extraschedular 
rating.  See 38 C.F.R. § 3.321(b)(1).  The Board concludes that 
referral for an extraschedular rating is not warranted because 
the assigned rating does contemplate the pain and degree of 
immobility imposed by both the moderate pes planus and painful 
lesions.   

Contrary to the assertions by the Court that the record is 
"replete" with evidence that the foot disorder imposed a marked 
interference with employment with less than five years of work 
after service, the Board finds that the reports by the Veteran 
and the record showed that the Veteran attended college for two 
years and worked for more than 10 years in several different 
occupations.  He ceased work in 1990 after a cancer diagnosis.  
All occupations required substantial standing and walking. 

The Board does agree that the Veteran has not been successful and 
is not capable of occupations requiring standing or walking for 
extended time or distances.  Since 1990, the degree of immobility 
has also been affected by knee, back, and cardiovascular 
disorders in addition to the foot lesions.  The Veteran does not 
use support devices and is able to drive and accomplish daily 
activities.  There is insufficient credible evidence that the 
foot disorder, standing alone, precludes administrative or 
sedentary forms of employment.  The Board concludes that the 
opinion of the private specialist in 2009 that the Veteran is 
unable to enter the labor market because of limitations in 
standing is not credible.  The specialist provided no rationale 
for a conclusion that the foot disorder precluded sedentary 
occupations, included hand disabilities in his analysis, and 
failed to discuss any of the Veteran's other disorders such as 
heart disease.   The Board concludes that the opinion provided by 
the rehabilitation counselor in 2010 is inadequate because it was 
based only on selected documents with no personal examination or 
evaluation of the Veteran.  The opinion included consideration of 
hand disabilities and did not discuss cardiovascular disease in a 
determination that sedentary employment was not achievable.  

The Veteran did undergo one surgical procedure to correct a 
deformity of the right foot in 1979 that provided little 
improvement of the recurrent lesions or the impact of the pes 
planus deformity.  VA outpatient records showed that treatment 
for the disorder is limited to periodic debridement and the use 
of surface medications.  Therefore, extraschedular consideration 
based on frequent hospitalization or extensive medical care is 
not warranted.  

Although there is credible lay and medical evidence that the foot 
disorder interferes with the Veteran's chosen occupations as a 
welder and mechanic, the Veteran has management experience as a 
non-commissioned officer in the Navy and several years of college 
study in business.  The weight of credible evidence is that the 
foot disorder does not preclude sedentary employment for which 
the Veteran has education and experience.  Thus, there is no 
basis for referral of the case for consideration of an 
extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. 
App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 
337 (1996).

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's capacity for all forms of substantially gainful 
employment due to service- and non-service-connected disabilities 
is addressed in the Remand section below.  


ORDER

A rating in excess of 30 percent for bilateral pes planus with 
callosities and hyperkeratosis punctate plantaris prior to August 
19, 2009 is denied.  

A rating of 50 percent, but not higher, for bilateral pes planus 
with callosities and hyperkeratosis punctate plantaris effective 
August 19, 2009 is granted, subject to the legal criteria 
governing the payment of monetary benefits.
  

REMAND

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure and follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 
1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide 
for a total rating when there is a single disability or a 
combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional disability 
sufficient to bring the combined evaluation to 70 percent.  
Further, disabilities arising from a common etiology may be 
considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran does 
not meet the percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The Veteran has the following service connected disabilities: pes 
planus with calluses and hyperkeratosis punctate plantaris, rated 
as 30 percent disabling; degenerative changes of the lumbar spine 
secondary to pes planus, rated as 20 percent disabling; bilateral 
hyperkeratosis punctate palmaris, each rated as 10 percent 
disabling; a right knee disorder secondary to pes planus, rated 
as 10 percent disabling.  

The Veteran has the following non-service connected disorders: 
residual hoarseness from surgery for laryngeal cancer, diabetes 
mellitus, and dilated cardiomyopathy.  

A request for a total disability evaluation on the basis of 
individual unemployability (TDIU), whether expressly raised by 
the Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or as part of a claim 
for increased compensation, if entitlement to the disability upon 
which TDIU is based has already been found to be service- 
connected.  Rice v. Shinseki, 22 Vet.App. 447 (2009). 

In this case, the record showed that the Veteran has not worked 
since 1990.  The Veteran reported and several medical examiners 
noted at different times that the Veteran was not employable as a 
result of disorders of the hands and feet, residuals of throat 
cancer, and cardiomyopathy.   

In October 2009 and 2010, a private physician and a 
rehabilitation counselor respectively noted that the Veteran was 
not able to enter the labor force or was vocationally 
unemployable in all forms of work.  The Board concludes that the 
two reports are inadequate for a rating determination.  The 
physician provided a conclusory opinion that lesions of the hands 
and feet precluded all forms of labor.  He did not note an 
examination or provide any clinical comments related to 
impairment of function of the hands.  The counselor's opinion has 
very low probative value because the opinion is based on a review 
of selected medical reports without examination, testing, or any 
personal encounter with the Veteran.  The Board concludes that 
the counselor's explanation that a functional capacity evaluation 
is best performed without an examination lacks probative weight.  
Although some medical opinions regarding the origins or 
mechanisms of disease can be rendered based on a record review, 
the Board finds that a medical and functional evaluation of a 
patient necessarily requires observation and testing.  Neither 
opinion included any discuss of the impact of non-service-
connected disabilities such as the record from a VA clinician in 
April 2003 who noted that the Veteran had a severely depressed 
left ventricular ejection fraction of 10 percent and did not have 
the cardiac reserve to complete a full day of work.  Moreover, 
the record does not contain current medical assessments of the 
Veteran's disorders other than the feet and lumbar spine.  
Therefore, additional examinations and a comprehensive functional 
capacity evaluation are necessary to decide the claim. 38 C.F.R. 
§ 3.159 (c). 

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
August 2003 to the present.
   
Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA inpatient and 
outpatient medical care of the Veteran 
since August 2003.  Associate any records 
received with the claims file.  

2.  Schedule the Veteran for an examination 
by one or more appropriately qualified VA 
examiner(s) for the following disorders: 
hyperkeratosis punctate palmaris, 
degenerative disc disease of the lumbar 
spine, right knee, cardiomyopathy, and 
diabetes mellitus.   Request that the 
examiner(s) review the claims file and note 
review of the claims file in the 
examination report.  

Request that the examiner provide an 
evaluation of the Veteran's service-
connected disorders of the bilateral hands, 
bilateral feet, lumbar spine, and right 
knee and provide an opinion whether the 
Veteran is precluded from securing or 
following a substantially gainful 
occupation as a result of the service-
connected disabilities.   Request that the 
examiner also comment on the impact of non-
service-connected cardiomyopathy and 
diabetes mellitus.  

3.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
entitlement to a total rating based on 
individual unemployability including a 
determination whether any of the Veteran's 
service-connected disabilities arise from a 
common etiology or injury.  If any benefit 
sought remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of her claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


